Case 19-21236   Doc 32   Filed 12/10/20 Entered 12/10/20 11:34:18   Desc Main
                           Document     Page 1 of 6
Case 19-21236   Doc 32   Filed 12/10/20 Entered 12/10/20 11:34:18   Desc Main
                           Document     Page 2 of 6
Case 19-21236   Doc 32   Filed 12/10/20 Entered 12/10/20 11:34:18   Desc Main
                           Document     Page 3 of 6
Case 19-21236   Doc 32   Filed 12/10/20 Entered 12/10/20 11:34:18   Desc Main
                           Document     Page 4 of 6
Case 19-21236   Doc 32   Filed 12/10/20 Entered 12/10/20 11:34:18   Desc Main
                           Document     Page 5 of 6
Case 19-21236   Doc 32   Filed 12/10/20 Entered 12/10/20 11:34:18   Desc Main
                           Document     Page 6 of 6
